Case 4:20-cr-06031-SAB ECF No. 131 filed 03/02/21 PagelD.271 Page 1 of 2

Manuel & PS 8
(3/15)

UNITED STATES DISTRICT COURT

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

for
Eastern District of Washington Mar 02, 2021
SEAN F. MCAVOY, CLERK
U.S.A. vs. Manuel Rosas Docket No. 0980 4:20CR0603 1-003

Petition for Action on Conditions of Pretrial Release

COMES NOW Elizabeth Lee, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Manuel Rosas, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the court at Richland, Washington, on the 2nd day of November 2020, under the following conditions:

Special Condition #1: Defendant shall remain in the Eastern District of Washington unless given permission by the United
States Probation/Pretrial Services Office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

(ff short insert here; if lengthy write on separate sheet and attach.)

Violation #3: Manuel Rosas is alleged to be in violation of his pretrial release conditions by traveling outside the Eastern
District of Washington without permission by the United States Probation/Pretrial Services Office on or about February 28,
2021.

Per COVID-19 procedures, on November 4, 2020, the conditions of pretrial release supervision were reviewed with Mr.
Rosas. He verbally acknowledged an understanding of his conditions, which included special condition number 1, as noted
above.

On February 28, 2021, Mr. Rosas was arrested in the State of Oregon and booked into the Umatilla County Jail.

PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION(S)
PREVIOUSLY REPORTED TO THE COURT

 

I declare under the penalty of perjury
that the foregoing is true and correct.

Executed on: March 2, 2021
by s/Elizabeth Lee

 

Elizabeth Lee
US. Pretrial Services Officer

 
Case 4:20-cr-06031-SAB ECFNo. 131 filed 03/02/21 PagelD.272 Page 2 of 2

Re: Rosas, Manuel
March 1, 2021
Page 2

THE COURT ORDERS

No Action

The Issuance of a Warrant

The Issuance of a Summons

The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.

[ ] Defendant to appear before the Judge assigned to the ce<

[X] Defendant to appear before the Magistrate Judge.

[ ] Other ym J ke Drm bev A 7 J

Signature of Judicial Officer
3/2/2021

[
[
[
[

 

 

 

Date
